DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-4, and 6-7 have been amended. Claims 8-10 have been added. Claims 2 were canceled. Claims 1-10 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments filed 04/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims, 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seido (JPH06134638 (A) submitted by Applicant -hereinafter Seido) in view of Saitou (US 20170139403 A1 –hereinafter Saitou) in view of Yokomori (JP2274458A- hereinafter Yokomori –Note: As the machine translation attached) further in view of Kawai et al. (US 20160202690 A1 -hereinafter Kawai).
Regarding Claim 1, Seido teaches a tool management system (see [0012]; Seido: "the personal computer 8")
a tool management device (see [0012]; Seido: "the personal computer 8") configured to manage information on a tool(see Abstract, Seido: “This image information is processed in the image processing unit 8a, and then fed to a tool characteristic level computing unit 8b. In the unit 8b, the characteristic level of the tool T1 is extracted and computed. In a collation and recognition unit 8c, the characteristic level data of the tool T11 extracted and computed by the unit 8b is compare with the master data on the tool T1, and then whether the tool T1 image taken corresponds with the tool T1 designated by an NC device 3 or not is recognized.” See [0005]; Seido: “it is necessary to execute the NC machining program based on these unique dimensions when performing machining”. That is, the image processing unit 8a, the tool characteristic level computing unit 8b, and the collation and recognition unit 8c of the personal computer 8 manage image information of the tool T1 to perform machining)
 each configured to control a machine tool (see [0005]; Seido: “since each mounted tool has its own dimensions (tool length, tool diameter, etc.), it is necessary to execute the NC machining program based on these unique dimensions when performing machining”), wherein the numerical controller (see [0012]; Seido: "NC device 3") comprises a tool attachment detection unit configured to notify the tool management device (see [0012]; Seido: "the personal computer 8") of information on a mounted state of the tool in the machine tool (see [0010]; Seido: "A plurality of tools T (tool numbers T1, T2, ..., Tn) are mounted on a magazine 1 of a machining center". See [0012]; Seido: "FIG. 1 shows a state in which the tool T1 designated by the NC device 3 has been sent to the tool-side fixed position 4 by the magazine 1. The tool T1 that has reached the tool-side fixed position 4 is photographed by the photographing device 5. The photographed image of the tool T1 is transferred from the photographing device 5 to the image processing unit 8a of the information processing device, for example, the personal computer 8 as image information, and processed according to the processing flow described below." The photographing device 5 reads on ‘a tool attachment detection unit’, and the mounted state of the tool T1 reads on ‘a mounted state of the tool in the machine tool.’ That is, the NC device 3 comprises the photographing device that transfers image information of the mounted state of the tool T1 to the personal computer.), 
the tool management device comprises (see [0012]; Seido: "the personal computer 8")
(a) a tool object data generation unit (see [0012]; Seido: "the tool feature amount computing unit 8b of the personal computer 8”) configured to receive, from the tool attachment detection unit (see [0012]; Seido: "The photographing device 5”), the information on the mounted state of the tool in the machine tool (see [0012]; Seido: "after the image processing unit 8a performs image processing such as binarization processing on the image data, the feature amount of the tool T1 is extracted and calculated from the image data. This processing is performed by the tool feature amount computing unit 8b of the personal computer 8. The tool feature amount calculation unit 8b counts the number of pixels at a predetermined position from the image data and extracts and calculates the feature amount.” That is, the tool feature amount calculation unit 8b receives, from the photographing device, the image data/information of the mounted state of the tool T1) and generate tool object data (see [0012]; Seido: "The extracted and calculated feature amount data of the tool T1 is sent to the collation recognition unit 8c of the personal computer 8 and temporarily stored therein.” That is, the extracted and calculated feature amount data of the tool T1 reads on ‘tool object data’), and 
(b) a  (see [0007]; Seido: “a master data registration unit in which master data for each tool mounted in the magazine is registered in advance”) in which (see [0018]; Seido: "When the type and size of the tool T are automatically measured by the above-described aspect, it is possible to automatically set the optimum machining conditions corresponding to this. Various standard machining conditions determined by the type and size of the tool Tare registered in advance in the optimum machining condition setting unit 8e of the personal computer 8". See [0010]; Seido: "master data P (P1, P2... Pn) is used as master data")
the tool object data includes the information on the mounted state of the tool, (see [0012]; Seido: "the NC device 3 specifies the tool number T1 in the master data registration unit 2, calls the master data P1 for the tool T1 that has been measured and registered in advance, and transfers this to the collation recognition unit 8c.")
However, Seido does not explicitly teach:
a tool management system for a plurality of machine tools …,
… manage information on a tool used by each one of the plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools;
a plurality of numerical controllers each configured to control a machine tool among the plurality of machine tools, … the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted, 
(b) a tool management data storage unit configured to store tool management data in which (i) tool type data including information common to tool types,
the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, 
the program common to all the plurality of machine tools specifies, by the tool type name, a tool to be used, and 
each of the plurality of numerical controllers further comprises a tool selection unit configured to select the tool mounted in a corresponding machine tool among the plurality of machine tools with reference to the tool management data, based on the tool type name described in the program.
Saitou from the same or similar field of endeavor teaches:
a tool management system for a plurality of machine tools …, (see Fig. 1 and [0047]; Saitou: “a host computer 8 disposed on a management system (upper host system) in the numerical control system”. See Fig. 1 and [0024]; Saitou: “The numerical controller 2 includes … a signal interface 25 configured to perform input and output of signals with a machine tool 7 to control the machine tool 7, a network controller 26 configured to control transmission and reception of data with another numerical Since each numerical includes the machine tool 7, it reads on ‘the management system for a plurality of machine tools’)
… manage information on a tool used by each one of the plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools; (see Fig. 1 and [0024]; Saitou: “The numerical controller 2 includes… a memory 21.” See [0025]; Saitou: “In the memory 21, a tool database 210 in which information relating to a tool to be used for machining by the machine tool 7 is stored, and a machining program 211 used for the machining, are stored.” See [0024]; Saitou: “The numerical controller 2 includes … a signal interface 25 configured to perform input and output of signals with a machine tool 7 to control the machine tool 7, a network controller 26 configured to control transmission and reception of data with another numerical controller 2…” See [0023]; Saitou: “A numerical control system 1 includes a plurality of numerical controllers 2.” That is, each of the numerical controllers manages information relating to a tool to be used for machining by the machine tool 7 according to a machining program)
a plurality of numerical controllers (see Fig. 1 and [0023]; Saitou: “a plurality of numerical controllers 2”) each configured to control a machine tool among the plurality of machine tools, (see Fig. 1 and [0023]; Saitou: “a signal interface 25 configured to perform input and output of signals with a machine tool 7 to control the machine tool 7”. See [0010]; Saitou: “a tool catalog database which is shared among a plurality of machines.” That is, each numerical controller controls each machine tool)
each of the plurality of numerical controllers (see [0023]; Saitou: “A numerical control system 1 includes a plurality of numerical controllers 2.”) further comprises(see [0027]; Saitou: “In the tool database 210, an identification number for identifying each cutting conditions to be applied upon machining, a tool to be used on the cutting conditions, attachment information for attaching the tool to the machine tool 7, information on tool correction relating to the tool, information on tool life, tool shape information including dimension data of a tool to be used for interference check, and cutting conditions to be used upon machining, including a material of the workpiece, a feed rate, spindle speed, or the like, are stored.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seido to include Saitou’s features of a tool management system for a plurality of machine tools, managing information on a tool used by each one of the plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools, a plurality of numerical controllers each configured to control a machine tool among the plurality of machine tools, and each of the plurality of numerical controllers further comprises … the tool mounted in a corresponding machine tool among the plurality of machine tools with reference to the tool management data. Doing so would accumulate optimal cutting conditions (machining know-how) based on a machining environment in a database and share the information among a plurality of apparatuses. (Saitou, [0014])
However, it does not explicitly teach:
… the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted, 
(b) a tool management data storage unit configured to store tool management data in which (i) tool type data including information common to tool types,
the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, 
the program common to all the plurality of machine tools specifies, by the tool type name, a tool to be used, and 
… a tool selection unit configured to select the tool mounted in a corresponding machine tool … with reference to the tool management data, based on the tool type name described in the program.
Yokomori from the same or similar field of endeavor teaches:
… the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted, (Page 2; Yokomori: “FIG. 1 is a conceptual diagram of the tool management method of the present invention. In the figure, a cell controller 10 reads, from a machine tool MC1 (1a), data indicating a tool name of a tool mounted on a tool magazine or a spindle, and data indicating a used time and a frequency of use of the tool up to the present”.) 
… a tool selection unit configured to select the tool mounted in a corresponding machine tool … with reference to the tool management data, based on the tool type name described in the program. (see page 4; Yokomori: “the arrangement of tools used in a plurality of machine tools is collectively managed by a cell controller. Based on the data on the tools held by each machine tool and the machining schedule, the tool names of the tools to be prepared”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido and Saitou to include Yokomori’s features of the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted, and a tool selection unit configured to select the tool mounted in a corresponding machine tool with reference to the tool management data, based on the tool type name described in the program. Doing so would manage the arrangement of tools used in a plurality of machine tools in order to improve a tool utilization rate. (Yokomori, page 2)
However, it does not explicitly teach:
(b) a tool management data storage unit configured to store tool management data in which (i) tool type data including information common to tool types,
the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, 
the program common to all the plurality of machine tools specifies, by the tool type name, a tool to be used,
Kawai from the same or similar field of endeavor teaches:
(b) a tool management data storage unit (see [0020]; Kawai: “a tool database 34 is formed by the toolroom database 30 and the tool magazine database 32”) configured to store tool management data (see [0024]; Kawai: “toolroom database 30 contains, in relation to all of the tools, presently stored in a toolroom for keeping tools, data such as the types (such as a square end mill, a ball end mill and a drill)”. See [0025]; Kawai: “the tool magazine database 32 contains, in relation to all of the tools, presently stored in the tool magazine of a machine tool, to which the tool management system of the invention is applied, data such as the types (such as a square end mill, a ball end mill and a drill)”)  in which (i) tool type data including information common to tool types, (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)". That is, the types of the tools in Fig. 3 comprise common tool data).
the tool type data is uniquely identified by a tool type name (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)".) which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, (see [0020]; Kawai: “a tool database 34 is formed by the toolroom database 30 and the tool magazine database 
the tool type data further includes catalog data (see [0020]; Kawai: “a tool database 34”) that is associated with the tool type name (see [0032]; Kawai: “the CAM system 26 and the tool management apparatus 10 share the tool database 34, including the toolroom database 30 and the tool magazine database 32”) and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, (see [0025]; Table 2-3 and Fig.3; Kawai: “Toolroom database 30 contains, in relation to all of the tools, presently stored in a toolroom for keeping tools, data such as the types (such as a square end mill, a ball end mill and a drill), the sizes (such as tool length and tool diameter) and the numbers of the cutting edges of the tools, by associating with the tool numbers and the numbers of tool pots (Pot Number), to which the tools are fitted.”)
the program (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido, Saitou, and Yokomori to include Kawai's features of a tool management data storage unit configured to store tool management data in which tool type data including information common to tool types, the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, the tool type data further includes catalog data that is associated with the tool type name 

Regarding Claim 3, the combination of Seido, Saitou, Yokomori and Kawai teaches the limitations as described in claim 1, Kawai teaches further comprising a computer aided manufacturing device (CAM) for creating the program, wherein the CAM comprises a program creation unit configured to create the program by using the tool type name (see [0026]; Kawai: "The program analyzing section 12 receives an NC program from the CAM system 26 and analyzes the NC program to extract the tool numbers necessary to execute the respective machining processes of the NC program whereby a necessary tool list is created by associating the information, such as types, the diameters and the lengths of the respective tools with the tool numbers and the pot numbers of the tool pots to which the tools are fitted in the tool magazine").
The same motivation to combine Seido, Saitou, Yokomori and Kawai set forth for Claim 1 equally applies to Claim 3.

Regarding Claim 4, the combination of Seido, Saitou, Yokomori and Kawai teaches the limitations as described in claim 3, Seido teaches wherein the tool attachment detection unit is configured to
identify the tool name of the tool and a magazine (see [0012]; Seido: "FIG. 1 shows a state in which the tool Tl designated by the NC device 3 has been sent to the tool-side fixed position 4 by the magazine 1.") and a pot in which the tool is mounted when the tool is mounted in the machine tool (see [0014]; Seido: "In this embodiment, the specified tool Tis attached to the specified pot of the magazine 1 based on the data described in the NC machining program") and 
notify the tool management device of the identified information as the information on the mounted state of the tool (see [0010]; Seido: "In this embodiment, the tool T designated in the designated pot of the magazine 1 is manually mounted based on the data described in the NC machining program. The NC machining program is stored in the NC device 3 of the machining center.").

Regarding Claim 6, Seido teaches an tool management device configured to manage information on tools (see Abstract, Seido: “This image information is processed in the image processing unit 8a, and then fed to a tool characteristic level computing unit 8b. In the unit 8b, the characteristic level of the tool T1 is extracted and computed. In a collation and recognition unit 8c, the characteristic level data of the tool T11 extracted and computed by the unit 8b is compare with the master data on the tool T1, and then whether the tool T1 image taken corresponds with the tool T1 designated by an NC device 3 or not is recognized.” See [0005]; Seido: “it is necessary to execute the NC machining program based on these unique dimensions That is, the image processing unit 8a, the tool characteristic level computing unit 8b, and the collation and recognition unit 8c of the personal computer 8 manage image information of the tool T1 to perform machining)
a tool object data generation unit configured to (see [0012]; Seido: "the tool feature amount computing unit 8b of the personal computer 8”)
receive, from a tool attachment detection unit (see [0012]; Seido: "The photographing device 5”) (see [0012]; Seido: "after the image processing unit 8a performs image processing such as binarization processing on the image data, the feature amount of the tool T1 is extracted and calculated from the image data. This processing is performed by the tool feature amount computing unit 8b of the personal computer 8. The tool feature amount calculation unit 8b counts the number of pixels at a predetermined position from the image data and extracts and calculates the feature amount.” That is, the tool feature amount calculation unit 8b receives, from the photographing device, the image data/information of the mounted state of the tool T1), 
generate tool object data; and (see [0012]; Seido: "The extracted and calculated feature amount data of the tool T1 is sent to the collation recognition unit 8c of the personal computer 8 and temporarily stored therein.” That is, the extracted and calculated feature amount data of the tool T1 reads on ‘tool object data’)
a (see [0007]; Seido: “a master data registration unit in which master data for each tool mounted in the magazine is registered in advance”) in which (see [0018]; Seido: "When the type and size of the tool T are automatically measured by the above-described aspect, it is possible to automatically set the optimum machining conditions corresponding to this. Various standard machining conditions determined by the type and size of the tool Tare registered in advance in the optimum machining condition setting unit 8e of the personal computer 8". See [0010]; Seido: "master data P (P1, P2... Pn) is used as master data")
wherein 
the tool object data includes the information on the mounted state of the tool, (see [0012]; Seido: "the NC device 3 specifies the tool number T1 in the master data registration unit 2, calls the master data P1 for the tool T1 that has been measured and registered in advance, and transfers this to the collation recognition unit 8c.")
However, Seido does not explicitly teach:
… manage information on tools used by a plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools,
a numerical controller configured to control a corresponding machine tool among the plurality of machine tools, …the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted,
(b) a tool management data storage unit configured to store tool management data in which (i) tool type data including information common to tool types,
the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, 
the program common to all the plurality of machine tools specifies, by the tool type name, a tool to be used, and 
the numerical controller further comprises a tool selection unit configured to select the tool mounted in the corresponding machine tool among the plurality of machine tools with reference to the tool management data, based on the tool type name described in the program.
Saitou from the same or similar field of endeavor teaches:
… manage information on tools used by a plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools, (see Fig. 1 and [0024]; Saitou: “The numerical controller 2 includes… a memory 21.” See [0025]; Saitou: “In the memory 21, a tool database 210 in which information relating to a tool to be used for machining by the machine tool 7 is stored, That is, each of the numerical controllers manages information relating to a tool to be used for machining by the machine tool 7 according to a machining program)
a numerical controller(see Fig. 1 and [0023]; Saitou: “a plurality of numerical controllers 2”) configured to control a corresponding machine tool among the plurality of machine tools (see Fig. 1 and [0023]; Saitou: “a signal interface 25 configured to perform input and output of signals with a machine tool 7 to control the machine tool 7”. See [0010]; Saitou: “a tool catalog database which is shared among a plurality of machines.” That is, each numerical controller controls each machine tool)
each of the plurality of numerical controllers (see [0023]; Saitou: “A numerical control system 1 includes a plurality of numerical controllers 2.”) further comprises(see [0027]; Saitou: “In the tool database 210, an identification number for identifying each cutting conditions to be applied upon machining, a tool to be used on the cutting conditions, attachment information for attaching the tool to the machine tool 7, information on tool correction relating to the tool, information on tool life, tool shape 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seido to include Saitou’s features of a tool management system for a plurality of machine tools, managing information on a tool used by each one of the plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools, a plurality of numerical controllers each configured to control a machine tool among the plurality of machine tools, and each of the plurality of numerical controllers further comprises … the tool mounted in a corresponding machine tool among the plurality of machine tools with reference to the tool management data. Doing so would accumulate optimal cutting conditions (machining know-how) based on a machining environment in a database and share the information among a plurality of apparatuses. (Saitou, [0014])
However, it does not explicitly teach:
 …the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted,
(b) a tool management data storage unit configured to store tool management data in which (i) tool type data including information common to tool types,
the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, 
the program common to all the plurality of machine tools specifies, by the tool type name, a tool to be used, and 
… a tool selection unit configured to select the tool mounted in a corresponding machine tool … with reference to the tool management data, based on the tool type name described in the program.
Yokomori from the same or similar field of endeavor teaches:
…the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted, (Page 2; Yokomori: “FIG. 1 is a conceptual diagram of the tool management method of the present invention. In the figure, a cell controller 10 reads, from a machine tool MC1 (1a), data indicating a tool name of a tool mounted on a tool magazine or a spindle, and data indicating a used time and a frequency of use of the tool up to the present”.) 
… a tool selection unit configured to select the tool mounted in a corresponding machine tool … with reference to the tool management data, based on the tool type name described in the program. (see page 4; Yokomori: “the arrangement of tools used in a plurality of machine tools is collectively managed by a cell controller. Based on the data on the tools held by each machine tool and the machining schedule, the tool names of the tools to be prepared”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido and Saitou to include 
However, it does not explicitly teach:
(b) a tool management data storage unit configured to store tool management data in which (i) tool type data including information common to tool types,
the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, 
the program common to all the plurality of machine tools specifies, by the tool type name, a tool to be used, and 
Kawai from the same or similar field of endeavor teaches:
(b) a tool management data storage unit (see [0020]; Kawai: “a tool database 34 is formed by the toolroom database 30 and the tool magazine database 32”) configured to store tool management data (see [0024]; Kawai: “toolroom database 30 contains, in relation to all of the tools, presently stored in a in which (i) tool type data including information common to tool types, (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)". That is, the types of the tools in Fig. 3 comprise common tool data).
the tool type data is uniquely identified by a tool type name (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)".) which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, (see [0020]; Kawai: “a tool database 34 is formed by the toolroom database 30 and the tool magazine database 32. When a factory has a plurality of machine tools, the tool database 34 may include the tool magazine databases of the other machine tools.”)
the tool type data further includes catalog data (see [0020]; Kawai: “a tool database 34”) that is associated with the tool type name (see [0032]; Kawai: “the CAM system 26 and the tool management apparatus 10 share the tool database 34, including the toolroom database 30 and the tool magazine database 32”) and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, (see [0025]; Table 2-3 and Fig.3; Kawai: “Toolroom database 30 contains, in relation to all of the tools, presently stored in a toolroom for keeping tools, data such as the types (such as a square end mill, a ball end 
the program (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido, Saitou, and Yokomori to include Kawai's features of a tool management data storage unit configured to store tool management data in which tool type data including information common to tool types, the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, and the program common to all the plurality of machine tools specifies, by the tool type name, a tool to be used. Doing so would group the same tool type together in order to quickly and easily find the tool in a storage facility, such as a toolroom. (Kawai, [0006])

Regarding Claim 7, Seido teaches a tool management method in which a tool management device manages information on tools (see Abstract, Seido: “This image information is processed in the image processing unit 8a, That is, the image processing unit 8a, the tool characteristic level computing unit 8b, and the collation and recognition unit 8c of the personal computer 8 manage image information of the tool T1 to perform machining)
receiving information on a mounted state of the tool in a machine tool (see [0012]; Seido: "after the image processing unit 8a performs image processing such as binarization processing on the image data, the feature amount of the tool T1 is extracted and calculated from the image data. This processing is performed by the tool feature amount computing unit 8b of the personal computer 8. The tool feature amount calculation unit 8b counts the number of pixels at a predetermined position from the image data and extracts and calculates the feature amount.” That is, the tool feature amount calculation unit 8b receives, from the photographing device, the image data/information of the mounted state of the tool T1)
generating tool object data including the information on the mounted state of the tool; and (see [0012]; Seido: "The extracted and calculated feature amount data That is, the extracted and calculated feature amount data of the tool T1 reads on ‘tool object data’)
storing tool management data in which (see [0018]; Seido: "When the type and size of the tool T are automatically measured by the above-described aspect, it is possible to automatically set the optimum machining conditions corresponding to this. Various standard machining conditions determined by the type and size of the tool Tare registered in advance in the optimum machining condition setting unit 8e of the personal computer 8". See [0010]; Seido: "master data P (P1, P2... Pn) is used as master data").
However, Seido does not explicitly teach:
management device manages information on tools used by a plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools,
a machine tool among the plurality of machine tools, the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted;
storing tool management data in which (i) tool type data including information common to tool types,
wherein the method further comprises: 
uniquely identifying the tool type data by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
wherein the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool; 
specifying, by the program common to all the plurality of machine tools, a tool to be used by the tool type name; and 
selecting the tool mounted in each of the plurality of machine tools with reference to the tool management data, based on the tool type name described in the program.
Saitou from the same or similar field of endeavor teaches:
management device manages information on tools used by a plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools, (see Fig. 1 and [0024]; Saitou: “The numerical controller 2 includes… a memory 21.” See [0025]; Saitou: “In the memory 21, a tool database 210 in which information relating to a tool to be used for machining by the machine tool 7 is stored, and a machining program 211 used for the machining, are stored.” See [0024]; Saitou: “The numerical controller 2 includes … a signal interface 25 configured to perform input and output of signals with a machine tool 7 to control the machine tool 7, a network controller 26 configured to control transmission and reception of data with another numerical controller 2…” See [0023]; Saitou: “A numerical control system 1 includes a plurality of numerical controllers 2.” That is, each of the numerical controllers manages information relating to a tool to be used for machining by the machine tool 7 according to a machining program)
a machine tool among the plurality of machine tools, (see Fig. 1 and [0047]; Saitou: “a host computer 8 disposed on a management system (upper host system) in the numerical control system”. See Fig. 1 and [0024]; Saitou: “The numerical controller 2 includes … a signal interface 25 configured to perform input and output of signals with a machine tool 7 to control the machine tool 7, a network controller 26 configured to control transmission and reception of data with another numerical controller 2…”)
the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted;
storing tool management data in which (i) tool type data including information common to tool types,
wherein the method further comprises: 
uniquely identifying the tool type data by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
wherein the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool; 
specifying, by the program common to all the plurality of machine tools, a tool to be used by the tool type name; and 
(see [0027]; Saitou: “In the tool database 210, an identification number for identifying each cutting conditions to be applied upon machining, a tool to be used on the cutting conditions, attachment information for attaching the tool to the machine tool 7, information on tool correction relating to the tool, information on tool life, tool shape information including dimension data of a tool to be used for interference check, and cutting conditions to be used upon machining, including a material of the workpiece, a feed rate, spindle speed, or the like, are stored.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seido to include Saitou’s features of a tool management system for a plurality of machine tools, managing information on a tool used by each one of the plurality of machine tools to perform machining according to a program that is common to the plurality of machine tools, a plurality of numerical controllers each configured to control a machine tool among the plurality of machine tools, and each of the plurality of numerical controllers further comprises … the tool mounted in a corresponding machine tool among the plurality of machine tools with reference to the tool management data. Doing so would accumulate optimal cutting conditions (machining know-how) based on a machining environment in a database and share the information among a plurality of apparatuses. (Saitou, [0014])
However, it does not explicitly teach:
the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted;
storing tool management data in which (i) tool type data including information common to tool types,
wherein the method further comprises: 
uniquely identifying the tool type data by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
wherein the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool; 
specifying, by the program common to all the plurality of machine tools, a tool to be used by the tool type name; and 
selecting the tool mounted in each of the plurality of machine tools with reference to the tool management data, based on the tool type name described in the program.
Yokomori from the same or similar field of endeavor teaches:
the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted; (Page 2; Yokomori: “FIG. 1 is a conceptual diagram of the tool management method of the present invention. In the figure, a cell controller 10 reads, from a machine tool MC1 (1a), data indicating a tool name of a tool mounted on a tool magazine or a spindle, and data indicating a used time and a frequency of use of the tool up to the present”.) 
selecting the tool mounted in each of the plurality of machine tools with reference to the tool management data, based on the tool type name described in the program. (see page 4; Yokomori: “the arrangement of tools used in a plurality of machine tools is collectively managed by a cell controller. Based on the data on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido and Saitou to include Yokomori’s features of the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted, and a tool selection unit configured to select the tool mounted in a corresponding machine tool with reference to the tool management data, based on the tool type name described in the program. Doing so would manage the arrangement of tools used in a plurality of machine tools in order to improve a tool utilization rate. (Yokomori, page 2)
However, it does not explicitly teach:
storing tool management data in which (i) tool type data including information common to tool types,
wherein the method further comprises: 
uniquely identifying the tool type data by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, 
wherein the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool; 
specifying, by the program common to all the plurality of machine tools, a tool to be used by the tool type name; 
Kawai from the same or similar field of endeavor teaches:
storing tool management data in which (i) tool type data including information common to tool types, (see [0024]; Kawai: “toolroom database 30 contains, in relation to all of the tools, presently stored in a toolroom for keeping tools, data such as the types (such as a square end mill, a ball end mill and a drill)”. See [0025]; Kawai: “the tool magazine database 32 contains, in relation to all of the tools, presently stored in the tool magazine of a machine tool, to which the tool management system of the invention is applied, data such as the types (such as a square end mill, a ball end mill and a drill)”. See Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)". That is, the types of the tools in Fig. 3 comprise common tool data).
wherein the method further comprises: 
uniquely identifying the tool type data by a tool type name (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)".) which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, (see [0020]; Kawai: “a tool database 34 is formed by the toolroom database 30 and the tool magazine database 32. When a factory has a plurality of machine tools, the tool database 34 may include the tool magazine databases of the other machine tools.”)
wherein the tool type data further includes catalog data (see [0020]; Kawai: “a tool database 34”) that is associated with the tool type name (see [0032]; Kawai: “the CAM system 26 and the tool management apparatus 10 share the tool database 34, including the toolroom database 30 and the tool magazine database 32”) and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool; (see [0025]; Table 2-3 and Fig.3; Kawai: “Toolroom database 30 contains, in relation to all of the tools, presently stored in a toolroom for keeping tools, data such as the types (such as a square end mill, a ball end mill and a drill), the sizes (such as tool length and tool diameter) and the numbers of the cutting edges of the tools, by associating with the tool numbers and the numbers of tool pots (Pot Number), to which the tools are fitted.”)
specifying, by the program common to all the plurality of machine tools, a tool to be used by the tool type name; (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido, Saitou, and Yokomori to include Kawai's features of a tool management data storage unit configured to store tool management data in which tool type data including information common to tool types, the tool type data is uniquely identified by a tool type name which is a label for attribute information common to all the tools mounted on all the plurality of machine tools, the tool type data further includes catalog data that is associated with the tool type name and includes at least two of a tool manufacturer name, model number, dimensions, cutting conditions and images of the tool, and the program common to all the plurality of machine tools specifies, by the tool type name, a tool to be used. Doing so would group the same tool type together in order to quickly and easily find the tool in a storage facility, such as a toolroom. (Kawai, [0006])


Claims 5 and 8-10 arerejected under 35 U.S.C. 103 as being unpatentable over Seido in view of in view of Saitou in view of Yokomori in view of Kawai further in view of Yi et al. (US 2016/0187871 A1 -hereinafter Yi).
Regarding Claim 5, the combination of Seido, Saitou, Yokomori, and Kawai teaches the limitations as described in claim 4; however, it does not explicitly teach wherein the tool attachment detection unit is configured to further notify the tool management device of information on the life or offset of the tool as the information on the mounted state of the tool.
Yi from the same or similar field of endeavor teaches wherein the tool attachment detection unit is configured to further notify the tool management device of information on the life or offset of the tool as the information on the mounted state of the tool (see [0057]; Yi: "the turret tool management apparatus 200 may display a pop-up window for correcting the tool installation information through the selected tool correction soft key. Here, when the turret tool management apparatus 200 receives desired information, such as the offset number, the rotation direction of the spindle, and the internal/external cutting oil, and a confirmation button from the user, the turret tool management apparatus 200 stores the information selected by the user. Further, the turret tool management apparatus 200 performs a process S312 of checking whether the tool installation information is normal.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seido, Saitou, Yokomori and Kawai to include Yi's features of the tool attachment detection unit is configured to further notify the tool management device of information on the life or offset of the tool as the information on 

Regarding Claim 8, the combination of Seido, Saitou, Yokomori, and Kawai teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the tool object data is uniquely identified by a tool name that is associated with a label for reference to at least two of (1) the tool type name, (2) the way the tool is mounted in one of the plurality of machine tools, (3) values of the tool life and (4) offset data.
Yi from the same or similar field of endeavor teaches wherein the tool object data is uniquely identified by a tool name that is associated with a label for reference to at least two of (1) the tool type name, (2) the way the tool is mounted in one of the plurality of machine tools, (3) values of the tool life and (4) offset data. (see Fig. 1 and [0008]; Yi: “the tool management image 100 of the software for supporting production of the NC processing program is divided into respective columns, and is displayed with a number 101 of a tool post at which a tool is installed, the type 102 of tool, a tool name 103, a substitution application ranking 104 of a substitutable tool, an X-axis overhang 105, an Y-axis overhang 106, a nose radius 107 of a tool, a cutting knife direction 108, a cutting knife angle 109, a tool angle 110, and a cutting knife length 111.” See [0057] and Fig. 4; Yi: “the tool installation information includes an offset number”)


Regarding to Claim 9, the limitations in this claim is taught by the combination of Seido, Saitou, Yokomori, Kawai, and Yi as discussed connection with claim 8.

Regarding to Claim 10, the limitations in this claim is taught by the combination of Seido, Saitou, Yokomori, Kawai, and Yi as discussed connection with claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117